PiNNEY, J.
1. It was agreed that the estimate of the parties chosen to estimate the amount of lumber sold by the plaintiff to the defendants should be conclusive, and the estimate made stands substantially upon the same grounds, and its validity is to be determined by the same principles as are applicable to an award of arbitrators. Their decision ought not to be disturbed, without some statement going to show that it was' made under a mistake or was not honest. Baasen v. Baehr, 7 Wis. 521; Hudson v. McCartney, 33 Wis. 332; Early v. Chippewa L. Co. 68 Wis. 112. It was conceded by appellants’ counsel that for fraud or gross mistake the estimate in question might be set aside or disregarded. In order to avoid the award for alleged mistake, the evidence should be clear and satisfactory. The mistake to be shown must be of some material fact, as distinguished from mere misjudgment, and not of a trifling or comparatively immaterial character, but one affecting in an important or considerable degree the substantial rights of the party complaining of it. It satisfactorily appears in this case that the estimators wholly omitted to estimate and include in their estimate of the amount of lumber sold by the plaintiff to the defendants, three piles of lumber amounting in all to about 85,000 feet, which; at the contract price of $11 per thousand, would amount to $935. One of these piles was omitted by mistake, and the other two because, though piled as No. 3 lumber, which is a grade better than culls, and not with the piles of culls, the estimators consid*252ered and decided these piles in fact to be culls and not lumber sold under the contract. The submission in the contract is clear and explicit. The lumber sold was all that there was belonging to the plaintiff in pile at Buttrick’s mill, excepting culls in pile and timber. The estimators were not authorized to grade or regrade the lumber, for it had already been graded, and reference was made to the result of the grading, in piles having a distinct character. They departed from their authority in omitting these piles as culls, for no authority had been conferred on them to decide that lumber piled as No. 8 was in fact culls, and in so doing they not only exceeded their authority but failed to execute the duty devolved on them by the submission, which required them to estimate all the lumber sold and not merely a part-of it. A partial estimate was not, therefore,-a valid execution of their authority, and is not binding on the parties. It left the entire amount practically at large, — • as much so as if no submission and estimate had been made, — and wholly failed to meet the requirements of the occasion, namely, to ascertain and determine what amount of lumber the defendants were to pay for at $11 per thousand under the contract of sale. The rule, undoubtedly, is that the failure-to pass upon all the matters submitted is fatal to the whole award, rendering it void. Morse, Arb. 345, and cases in note 1; Canfield v. Watertown F. Ins. Co. 55 Wis. 419, 426. It was claimed that the evidence of the estimators, or their subsequent statements, could not be received to impeach their estimate; but no objection on this ground was made at the trial, and it cannot now be made for the first time on appeal.
2. It was shown that one of the estimators, within about a month after the first estimate, made a measurement of that portion of the lumber which had been estimated and had not then been removed; and this showed, with the measurement of the part removed, that the estimate act*253ually made was 113,425 feet less than it should have been, making a difference in the amount to be paid to the plaintiff of $1,247.67; and other testimony was given, tending to the same result. This sum, with the former sum added, amounts to $2,182.68, quite an important item, although the bargain was for a large quantity of lumber, amounting in fact to over $34,000. The testimony does not very clearly show whether the mistake last mentioned was the result of gross inattention to duty, a mistake of fact, or the result of misjudgment. The fact that the estimators wholly overlooked one pile of lumber, and, upon actual measurement soon after, the amount so much exceeded the estimate, is not calculated to inspire a belief that they used ordinary care and caution in the discharge of their duty in a matter of such great importance to the parties; and we are impressed by the evidence with the belief that they did not exercise proper care and attention, and that some mistake of fact must have intervened to produce a result so prejudicial to the plaintiff. However this may be, it is not now material to consider, for the parties did not stipulate to bé-bound or concluded by a partial estimate, even to the extent it went; and by reason of the omission to include the three piles of lumber already mentioned, the estimate reported must be regarded as wholly inoperative. Such an obvious usurpation of authority as the record'presents in this respect cannot be tolerated, a,nd would lead, if permitted to stand in this or any similar case, to great injustice.
It appears that it is now impracticable for the estimators to fully execute their authority, as quite a considerable portion of the lumber had been shipped away when this action was commenced, and it appears inferentially from the evidence that it had all been so shipped before the trial, and doubtless it has been divided into divers parcels and sold to many widely-separated parties. One of the estimators appears to be satisfied that the lumber in fact esti*254mated exceeded the amount reported by 113,425 feet, to say nothing of the three piles not estimated. In case of an attempt to re-estimate it, and a disagreement, the third estimator chosen would have no data or means upon which to base his judgment. Doubtless, the powers of the estimators have now, for these reasons, become impossible of execution, and it was impracticable for the court to recommit the case for another estimate; and the only way in which justice could be done was for the court to hear proof as to the quantity of lumber, and decree according to the evidence produced, as the court did in the present case. We are convinced that the decision of the circuit court is supported by the evidence and is in accordance with the substantial rights of the parties.
3. There was an appeal from the taxation of costs by the clerk, on the ground that too large a sum was taxed for drawing the complaint and making the necessary copies, and for other papers, the excess claimed being $6. The plaintiff’s attorneys offered to deduct this sum, if the defendants’ attorneys .would withdraw their appeal without costs of motion, but they declined to do so. The court deducted $3.65, and -refused costs of motion. The printed case does not show that any greater sum should have been deducted, or any error on the part of the court. The granting or refusing costs of the motion, which was principally complained of, was a matter of discretion, with which we see no reason to interfere. The case does not, we think, present any error of which the defendants can complain.
By the Court. — The judgment-of the circuit court is affirmed.